Citation Nr: 1636195	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  16-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a November 1957 rating decision contains clear and unmistakable error (CUE) in the denial of a claim for entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to an initial rating in excess of 50 percent for a nonspecified depressive disorder prior to August 31, 2011. 

(The issues of entitlement to service connection for disabilities of the cervical spine, right eye, headaches, chest pain, coronary artery disease (CAD), and entitlement to an effective date earlier than December 22, 2003, for the award of service connection for a depressive disorder are addressed in a separate decision of the Board.)






REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sons.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and January 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues on appeal were previously before the Board in February 2015 when they were remanded for further development by the originating agency.  The case has now returned to the Board for additional appellate action.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2016.  He also testified before a second VLJ at the San Antonio RO in October 2014.  Transcripts of both hearings are of record and reflect that the June 2016 hearing only addressed the claims decided in this decision, i.e. the claims for revision of the November 1957 rating decision based on CUE and an increased initial rating for service-connected depressive disorder.  These claims were not addressed at the October 2014 Board hearing.  Thus, while the Veteran appeared at two Board hearings before two different VLJs, the hearings covered separate issues with no overlap and single-judge disposition is appropriate for each appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707 (stating that the VLJ who conducts a hearing shall participate in making the final determination of the claim).  The issues covered at the October 2014 hearing are addressed in a separate Board decision by the VLJ who conducted that hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In September 1956, the RO received the Veteran's initial claim for entitlement to service connection for an acquired psychiatric disability, characterized as headaches due to seizures. 

2.  Service connection for a dissociative reaction was denied in a January 1957 decision as the claimed condition was a constitutional or developmental abnormality and not a disability under the law.  Notice of the rating decision and the Veteran's appeal rights was provided in a January 29, 1957, letter.

3.  In response to new evidence submitted by the Veteran, the RO issued a November 1957 rating decision finding CUE in the January 1957 denial of service connection based on the finding of a constitutional or developmental abnormality.  

4.  The November 1957 rating decision continued the denial of service connection for an acute dissociative reaction as the evidence did not establish a current chronic disability.  In a separate decision addressing the issue of the Veteran's entitlement to an effective date earlier than December 22, 2003, for the award of service connection for a depressive disorder, the Board found that the November 1957 rating decision was final.  

5.  Service connection for a nonspecified depressive disorder was awarded in a March 2011 rating decision with an initial 50 percent evaluation assigned effective December 22, 2003, the date the claim to reopen service connection was received by the RO. 

5.  The November 1957 rating decision denying service connection for an acquired psychiatric disorder (characterized as an acute dissociative reaction), was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable error that was outcome determinative.

6.  During the period prior to August 31, 2011, the Veteran's service-connected depressive disorder most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The denial of service connection for an acquired psychiatric disorder in the November 1957 rating decision was not based on CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.303 (1957); 38 C.F.R. §§ 3.105 (2015).  

2.  The criteria for an initial rating of 70 percent, but not higher, for a nonspecified depressive disorder during the period prior to August 31, 2011 are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's contentions concerning the November 1957 rating decision, VA's duties to notify and assist are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

Regarding the claim for an increased initial rating, this appeal arises from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection for a depressive disorder.  Once service connection is granted, a claim is substantiated and additional notice is not required.  Additionally, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no additional discussion of the duty to notify is required.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
                                                                                                      
In this case, VA has obtained all records of treatment reported by the Veteran, including service treatment records and records of VA and private treatment.  The Veteran was awarded disability compensation from the Social Security Administration (SSA) in April 1976, but the SSA reported in January 2009, April 2015, and October 2015 that the records associated with the award of benefits were destroyed and unavailable for procurement by VA.  The Veteran was also provided proper VA examinations to determine the severity of his service-connected depressive disorder during the applicable claims period in January 2007 and September 2009.  The Board also observes that the Veteran waived any further development of his claims in various statements and reports of contact dated in 2015.  

The Board finds that VA has complied with the February 2015 remand orders of the Board.  In response to the Board's remand, a rating decision and statement of the case (SOC) were issued in January 2016 addressing the claims for CUE in the November 1957 rating decision and an increased initial rating for the service-connected depressive disorder, respectively.  Therefore, VA has complied with the remand orders of the Board.  

Finally, the Veteran was provided the opportunity to testify at a hearing before the Board in June 2016 with regard to the issues on appeal.  The Board finds that the hearing was compliant with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

For the above reasons, the Board finds that VA has complied with the duties to notify and assist the Veteran.  


CUE Claim

Service connection for a nonspecified depressive disorder was awarded in the March 2011 rating decision on appeal with an initial 50 percent evaluation assigned effective December 22, 2003.  The Veteran contends that an earlier effective date is warranted for the award of service connection on the basis of CUE in a November 1957 rating decision.  The Veteran asserts that the RO erred in denying service connection for an acquired psychiatric disorder in the November 1957 rating decision, and but for the error, service connection would have been established at that time. 

Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has held that the following three-pronged test applies to determine whether CUE is present in a prior determination: (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Veteran's original claim for service connection, characterized as headaches due to seizures, was received by VA in September 1956.  The claim was recharacterized by VA as service connection for a dissociative reaction and initially denied in a January 1957 rating decision.  The RO found that the Veteran's in-service dissociative reaction was a constitutional or developmental abnormality and denied the claim for the lack of a disability under the law.  The Veteran was provided notice of the denial of service connection and his appeal rights in a January 29, 1957 letter. 

In November 1957, the Veteran submitted a letter from the "Chief, Mental Hygiene Clinic" of an unspecified federal medical facility.  The letter stated that the Veteran had recently presented for treatment and noted that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) recorded a dissociative reaction under the heading of a psychoneurotic disorder.  The disorder also held the same position as an anxiety reaction or conversion reaction.  

Based on this new evidence, the RO issued a November 1957 rating decision finding CUE in the January 1957 denial of service connection for a dissociate reaction on the basis of a constitutional or developmental abnormality.  The November 1957 rating decision then continued the denial of service connection for a dissociative reaction, stating that while the Veteran was treated for an acute dissociative reaction during service, no permanent residual disability was demonstrated.  The record did not contain any evidence of the present existence of a disability associated with the in-service condition and service connection was denied.  

In a separate Board decision - discussed in the introduction above - the Board denied the Veteran entitlement to effective date earlier than December 22, 2003, for the award of service connection for a depressive disorder.  Specifically, the Board found that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder was initially denied in an unappealed and final November 1957 rating decision.  

The Court has held a direct appeal of an effective date decision is an appropriate procedure for asserting entitlement to an earlier effective date based on a prior pending claim.  Ingram v. Nicholson, 21 Vet.App. 232, 240-41 (2007).  As the separate Board decision address the merits of the appellant's entitlement to an earlier effective date based on the question of the finality of the November 1957 rating decision, that issue is not before the Board in this case.  Moreover, the Board here is bound by that decision with respect to its finding that the November 1957 rating decision is final.  See 38 U.S.C § 7104(a) (providing that "[a]ll questions in a matter under which section 511(a) of this title is subject to decision by the Secretary shall be subject to on review on appeal to the Secretary); see also DiCarlo v. Nicholson, 20 Vet.App. 52 (2006) (discussing principle of res judicata).  Hence, as the November 1957 rating decision is final, it is the proper subject of a collateral attack on the basis of CUE.  

The Veteran contends that the November 1957 rating decision's denial of service connection for an acquired psychiatric disorder (characterized as a dissociative reaction) was CUE.  He first contends that the statutory or regulatory provisions extant at that time were incorrectly applied by the RO's failure to recognize his dissociate reaction as a chronic disability.  The Veteran also contends that the correct facts as they were known at the time were not before the RO as no attempt was made to obtain his post-service medical records of psychiatric treatment.  

The evidence of record at that time of the November 1957 rating decision included the Veteran's service treatment records, the September 1956 application for service connection, and the November 1957 letter from an unspecified federal mental health facility.  The RO reviewed this evidence, but found that it did not establish a permanent psychiatric disability related to active duty service.  Service records documented a pattern of violent behavior on at least three occasions after the Veteran's consumption of alcohol.  In October 1953, he was hospitalized after such an episode and diagnosed with an acute dissociative disorder, moderately severe and transient, manifested by a brief episode of irrational and combative behavior associated with moderate alcohol intake.  In January 1954, the Veteran was discharged from active duty service by reasons of unsuitability and inaptitude and the January 1954 separation examination showed that the Veteran was psychiatrically normal with no disqualifying abnormalities identified on neuropsychiatric examination.  The Veteran denied receiving any post-service treatment for the claimed psychiatric condition on his September 1956 application, and the November 1957 letter only states that the Veteran "presented himself for examination."  The letter does not include any identification or diagnosis of a current psychiatric disability, does not contain a description of any psychiatric symptoms, and states that the Veteran was not admitted for care due to a shortage of beds.  

The Board finds that the RO did not obviously and undebatably commit CUE in its November 1957 denial of the claim for service connection for an acquired psychiatric disorder.  Although the November 1957 rating decision is brief, the analysis portion of the rating decision indicates that the service records and November 1957 letter were considered and weighed by the RO.  Moreover, at the time of the November 1957 rating decision, the RO was not required to provide a statement of reasons or bases as to its conclusions.  See Natali v. Principi, 375 F.3d 1375, 1381 (Fed. Cir. 2004) (holding that statements of reasons or bases in RO decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision"); see also Eddy v. Brown, 9 Vet.App. 52, 58 (1996) (holding that "silence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record").  Although the Veteran contends that the RO failed to correctly apply the law in the November 1957 rating decision, the Board finds that the Veteran essentially disagrees with how the facts were weighed at the time of the previous decision, and such an attack cannot constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process); see also Evans v. Shinseki, 27 Vet.App. 180, 189 (2014) (noting that "to establish CUE based on the failure to consider a particular fact or law, 'in a pre-February-1990 RO decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the RO's adjudication of the case.'" (quoting Joyce v. Nicholson, 19 Vet.App. 36, 46 (2005))).  

The Veteran also contends that the correct facts were not before the RO as no efforts were made to request records of psychiatric treatment prior to the issuance of the November 1957 rating decision.  The law provides, however, that a failure of the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d); see Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002) ("The requirements that a clear and unmistakable error be outcome determinative and be based on the record that existed at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a CUE claim.").  In addition, the Veteran never specifically identified any facility or physician that treated his claimed psychiatric disorder in 1957; as noted above, the November 1957 letter states that the Veteran was not admitted for treatment and does not indicate any psychiatric examination or evaluation was conducted.  Thus, the RO's conclusion that the weight of the evidence was not sufficient to establish the present existence of a disability related to service was not CUE.  

In sum, the Veteran has not shown that the correct facts as they were known at the time were not before the adjudicators in November 1957, nor has he submitted evidence indicating that the law was not correctly applied.  As there is no showing that the RO committed CUE in the November 1957 rating decision, the motion asserting CUE is denied.  


Initial Rating Claim

Entitlement to service connection for a nonspecified depressive disorder was awarded in the March 2011 rating decision on appeal.  An initial 50 percent evaluation was assigned, effective December 22, 2003.  A total schedular (100 percent) evaluation was subsequently granted in a November 2012 rating decision effective August 31, 2011.  A 100 percent schedular rating is the maximum possible for the service-connected depressive disorder and the claim before the Board is limited to whether an initial rating in excess of 50 percent is warranted prior to August 31, 2011.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Veteran's nonspecified depressive disorder is currently rated as 50 percent disabling by analogy under Diagnostic Code 9434, pertaining to major depressive disorder, and in accordance with the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.  

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that an initial rating of 70 percent, but not higher, is warranted for the Veteran's depressive disorder during the period prior to August 31, 2011.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  VA and private records during this period document consistent findings of a depressed and anxious mood, anger management issues, problems in the relationship between the Veteran and his sons, and suicidal ideation without intent or plan.  Prior to August 31, 2011, the Veteran also endorsed psychiatric symptoms including sleep impairment, numerous somatic complaints (headaches, atypical chest pain, etc.), concentration difficulties, and occasional reports of auditory and visual hallucinations.  The January 2007 and September 2009 VA examiners characterized the Veteran's symptoms and impairment as mild to moderate, but the Board finds that the Veteran's psychiatric symptoms are of similar severity, frequency, and duration as those contemplated by a 70 percent initial rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran's depressive disorder clearly impacts all areas of his life and functioning and an initial 70 percent rating is appropriate during the period prior to August 31, 2011.

The Board has considered whether a total schedular rating is appropriate at any time prior to August 31, 2011.  Although the Veteran experienced some of the symptoms listed in the criteria for a 100 percent evaluation, namely hallucinations, memory loss, and suicidal ideation, the evidence of record reflects that his symptoms are not of similar severity as those contemplated by a total rating.  For example, while the Veteran reported seeing religious visions in the sky during the January 2007 and September 2009 VA examinations, the examiners found that his impairment was at most mild to moderate in severity.  Similarly, the Veteran has consistently reported a history of suicidal ideation during visits to his VA healthcare providers and upon VA examination, but the examining medical professionals noted that he had no intent or plan to harm himself.  Even in August 2005, when the Veteran reported to the VA urgent care center with complaints of depression and a feeling of hopelessness, he stated that he experienced suicidal ideation a month earlier and the examining psychiatrist characterized the thoughts as "fleeting."  Therefore, while the Veteran experienced occasional hallucinations and suicidal ideation prior to August 31, 2011, the Board finds that the severity, frequency, and duration of his symptoms are not comparable to persistent hallucinations or a "persistent danger of hurting himself or others."  

The record also contains an August 2010 private psychiatric examination report indicating that the Veteran may have experienced symptoms more severe than those contemplated by a 70 percent rating.  During the private evaluation, the Veteran endorsed symptoms of slow speech, impaired concentration, memory problems, and poor insight.  The symptoms were characterized as severe, and the Veteran was unable to understand the contents of a newspaper article without reading it several times, could not subtract from 100, and could not name five things that started with the letter "A."  The Board observes, however, that these findings are inconsistent with the contents of the Veteran's VA treatment records.  His VA health care providers regularly found that the Veteran was able to communicate well, perform his activities of daily life, and had organized thought processes with no impairment to insight or judgement.  The Veteran complained of some concentration and memory deficits during various VA evaluations, but did not experience disorientation or memory loss of such severity that he forgot the names of his close relatives or own name.  In fact, the August 2010 private examination also does not demonstrate memory loss to this severity and notes that the Veteran did not manifest any flight of ideas, racing thoughts, and was oriented to place, person, and time.  Thus, the Board finds that the evidence as a whole shows that the Veteran's depressive disorder symptoms prior to August 31, 2011, were not of similar severity as those contemplated by a total schedular rating under the General Rating Formula. 

Although the Veteran did not endorse psychiatric symptoms similar to those contemplated by a total rating prior to August 31, 2011, a 100 percent rating is assigned if the service-connected depressive disorder causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether the symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Board cannot conclude that the Veteran's depressive disorder resulted in total occupational and total social impairment.  

The Veteran has provided some inconsistent statements regarding his work history during the period prior to August 31, 2011, the evidence establishes that he continued to work, at least part time, throughout the claims period and did not manifest total occupational impairment.  During a May 2005 initial meeting with a social worker at the South Bexar VA Community-Based Clinic, the Veteran reported that he ran his family business and also worked odd jobs for extra money.  Three months later, in August 2005 at a VA urgent care psychiatric evaluation, he also noted that he worked in his family's trucking business and owned a bar.  Although the Veteran related to the January 2007 VA examiner that he had not worked for five years, he reported on a June 2011 application for individual unemployability that he worked part-time in the family trucking business until March 2011.  He also stated to his VA provider in May 2012 that he passed ownership of his bar to a friend from church approximately 16 months earlier.  The August 2010 private psychiatric examiner found that the Veteran was "totally disabled since 1975," but the Veteran's long history of employment prior to and during the claims period is not consistent with this conclusion.  As noted above, the objective and subjective evidence demonstrates that the Veteran continued to work in some capacity throughout the claims period prior to August 31, 2011.  He was also capable of performing his activities of daily living despite his depressive disorder and treatment records establish that he cared for his wife during the last years of her life until she passed away in November 2011.  Additionally, the Veteran reported during January 2007 and August 2011 VA examinations that his work was impaired due to various physical problems and not his mental functioning.  The Board therefore finds that the Veteran's service-connected depressive disorder did not manifest total occupational impairment during the period prior to August 31, 2011.  

The Veteran also maintained meaningful social relationships throughout the period prior to August 31, 2011.  He remained married to his wife for over 50 years until her death in November 2011, and as noted above, helped care for her during a long-term illness.  He reported some marital issues due to his decreased sexual functioning in August 2005, but was close to his spouse.  The Veteran also reported that he had a strained relationship with his sons at the January 2007 VA examination, though he worked with some of them after passing the family trucking business to his sons in approximately 2008.  The record does not contain evidence describing the Veteran's other social relationships, but as noted above, he attended church during this period.  Based on the totality of the evidence, lay and medical, the Board finds that the Veteran did not manifest total social impairment during the period prior to August 31, 2011.  

In sum, during the period prior to August 31, 2011, the Veteran's service-connected depressive disorder clearly impacted all areas of his life and functioning without most nearly approximating total occupational and social impairment.  In addition, while there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected depressive disorder, the evidence shows no distinct periods of time during the appeal period when the Veteran's the condition varied to such an extent that a rating greater or less than the initial 70 percent assigned above is warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has also considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an initial rating in excess of 70 percent at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indications of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability during the period prior to August 31, 2011.  The Veteran's depressive disorder manifested symptoms including a depressed and anxious mood, anger problems, and intermittent suicidal ideation and hallucinations with accompanying occupational and social impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet.App. at 496.   In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson  changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to revision of the November 1957 rating decision on the basis of CUE in the denial of the claim for entitlement to service connection for an acquired psychiatric disorder is denied. 


Entitlement to an initial rating of 70 percent, but not higher, for a nonspecified depressive disorder prior to August 31, 2011 is granted.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


